[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
SUMMARY: Failure to properly name the employer on a notice of appeal pursuant to R.C. 4123.512 is not fatal to the jurisdiction of the court of common pleas, when the employer named in the notice of appeal was the subject of an earlier claim by the same employee, the employee worked on the grounds of the entity she named as her employer, and the employer that should have been named in the notice of appeal demonstrated actual notice of the appeal by filing a motion for summary judgment.
The trial court abused its discretion in denying a workers' compensation claimant the opportunity to amend her pleading pursuant to Civ.R. 15 in an appeal from the administrative denial of her claim.
JUDGMENT: REVERSED AND CAUSE REMANDED.
JUDGES: DECISION by WINKLER, J.; DOAN, P.J., and HILDEBRANDT, J, CONCUR.